Title: To George Washington from Robert Howe, 8 May 1782
From: Howe, Robert
To: Washington, George


                        
                            Dear Sir
                            Robinsons Farm 8th May 1782
                        
                        The first Quere your Excellency has been pleas’d to submit to the consideration of your Generals is, that
                            admitting the Enemy to aggregate their Force at New York and to retain a naval superiority both in Harbour and at Sea,
                            their number then ammounting to 16090 Men, whether it is probable we shall obtain men and means sufficient to undertake
                            the siege of New York, what force will be necessary for this purpose, & what number of Militia should be demanded
                            of the States. Tho’ the Subduction of New York under this description would be difficult, it is in my opinion far from
                            being impossible if Men and Stores can be had. the former I should hope might upon this occasion (the object being a
                            favorite one) be obtain’d from the States, who would I should conceive Exert themselves both to embody & support the Men
                            demanded of them, and which in the present state of our Finances is I fear unfortunately but too requisite—To be able to
                            furnish Convoys, to preserve our communications & to prevent our being Beaten in Detail, I conceive that nearly if not
                            quite Triple the number of the Enemy would be necessary as many therefore as when added to our Regulars of Every
                            Description, would make up this number should be requir’d of the States.
                        Not knowing the present State of our Magazines I am not competent to judge Whether the Military Stores we
                            have are adequate to our purposes, but those we have, and what I presume we might obtain from the States and from our
                            Allies, would probably be sufficient—I have formerly strove, and have of late particularly Exerted my self to gain
                            information of the situation of the Enemies Works at all points, & in Which I persuade my self I have not been
                            wholly unsuccessful; they are now so strong upon York Island, and are Every moment becoming so much more so, that I deem
                            an approach that way too Hazzardous if not intirely impracticable, nor is this all, should we succeed by that passage New
                            York would not be an Easy Situation (if at all tenible) While Brooklyn heights are possessed by the Enemy; That then if we attempt a Siege should in my opinion be our first object. In that case a body
                            of Troops sufficient not only to hold the Enemy in check but to fight them should they attempt to double us by Water, or
                            otherwise come out, should be Posted in the Vicinity of Kings Bridge, and to be still more Secure should be assisted by
                            strong Works. I take it for granted that works upon the Banks of the North River at proper places would preserve our
                            Water Communication from the operation of a Fleet, & should single vessels slip by to prevent our intercourse,
                            they might be so perplex’d by cannon that they would not long continue the interruption. The Communication with long
                            Island may I think with moral certainty be preserved by proper Fortifications at Morisinia Point, Montresors Island, and
                            an Island next to it. Variously designated by being call’d Buchanchan’s, Great Barn, or Eldridges
                            Island, Your Excellency knows the Island I mean: The Communication at this place it is true may not be practicable upon a
                            larger Scale at particular times of tide, but it is always so I am informed for small well man’d good, Rowing Boats,
                            & is practicable in a Military sense at least four times in twenty four hours, and as we ought not (if unaided by
                            Ships) to throw ourselves upon Long Island but in such force as to set the Attacks of the Enemy at Defiance that, I should conceive would be sufficient Communication. The Watermen Employ’d should by no
                            means be taken by Accidental Drafts from the line, but should be a settled stationary Active Band of men, Well vers’d in
                            the principles of the occupation they are to follow, and if possible intimately Acquainted with the navigation where they
                            are to Operate. I am aware that the Enemy may annoy us by Batteries at some places from Harlem, but this is an
                            inconvenience which from the nature of things Lines of Communication & of Approach are generally if not always
                            Liable to, and as from a pretty Accurate observation of Montrezanes Island it appears to be many feet higher than Harlem,
                            and as Buckanchans Island tho’ not so high as Montresors is also higher than Harlem, our works with
                            this advantage would I should think secure the Communication—Another Communication might I believe be Establish’d with
                            Long Island from Frogs Neck, but as it may be interrupted by Vessels (Which from want of Anchorage Can not happen at
                            Montrezanes) & is more Remote from Brooklyn it ought only to be held in secondary Consideration: The Distance from
                            that part Long Island opposite Montrezanes & Buckenens is I believe about fourteen miles, it is rendered thus long
                            by the intervention of Newton & Buchwiths Inlets. I am not well enough acquainted with Long Island to know Whether
                            the Distance may be Shortened By Bridges. If (as in the 2d Quere is suppos’d) the Enemy should lose their superiority by
                            Sea yet keep possession of the Harbour I should not be for any great diminution of the number of Men mentiond above, for
                            tho’ in that Case their Attention and perhaps in some measure their Force might be more Divided yet as our communications
                            Would be as various & must still be preserved by our selves very nearly the same number of men in my opinion
                            would be requisite.
                        If the Enemy as the third proposition sets up should lose the superiority by Sea & also the
                            possession of the Harbour, so many of our Communications would be secur’d by Ships and the Enemy would be assailable at
                            such a variety of points, that I think a fourth of the men mention’d might be spared.
                        As our Mode of Attack and our lines of Communication would be the same tho’ the Enemy should not be
                            Reinforced Either from the southward or from Europe, the Answers to the former Queries apply to the last, with only this
                            Difference, that as the Force to oppose, will not be so great, that to assail may be
                            proportionably lesson’d. The Militia Demanded of the states should be as Stationary with us as possible as they indubitably
                            grow better by service, and as states I believe seldom come up to, and never Exceed the requisitions made of them, perhaps
                            it might be expedient to request more than we really want. Upon the wholeSir I think that with proper military Endowments
                            & with the number of men I have mention’d, New York, however Difficult, is attainable in Either of the Situations
                            set fourth in the Queries. At the same time, the Reasons so judiciously given by your Excellency induce me to concur with
                            you in opinion that desirable as the object truly is, it ought not to be Attempted but with great caution &
                            probability of succeeding. I have the honor to be with the greatest Respect Sir your Excellency’s most obt hum. servt
                        
                            R. Howe
                        
                    